DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 03/23/2022 is acknowledged.
Claims 1-9 and 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/23/2022.
It should be noted that this class has been transferred to another examiner due to applicant’s election of Group II.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 is rejected under 35 U.S.C. 102a1 as being anticipated by Schmdjt et al. (WO 2012/045368 A1 – hereafter ‘368).
‘368 discloses a cell culture insert (Abstract) that includes the following limitations for claim 10: 
“A system for fabricating a cornea”: ‘368 discloses a cell culture device (page 6 lines 6-8) that is being interpreted as the system of the instant application.  It should be noted that preamble statements reciting the purpose or intended use of the invention rather than any distinct definition of any of the claimed invention's limitations is not considered to structurally define the claimed invention over the prior art.  See also MPEP §2111.02 II and §2114.
“at least one cell culture insert, the cell culture insert comprising a generally cylindrical structure having a proximal end and a distal end a base disposed at the proximal end and a porous membrane disposed between the proximal end and the distal end”: ‘368 discloses a cell culture insert that includes a tubular body (body 1, i.e. cylindrical structure) that includes a membrane (membrane 4), a distal end (end 5) and a proximal end (bottom of body 2; page 7 lines 15-30).  
“a frame disposed on the at least one cell culture insert.”: ‘368 discloses a frame (body 2, i.e. the frame) that is on the insert (page 7 lines 15-30; Fig. 1).  
Therefore, ‘368 meets the limitations for claim 10. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schmdjt et al. (WO 2012/045368 A1 – hereafter ‘368) in view of Eddington et al. (US 2010/0112690 A1 – hereafter ‘690).
‘368 discloses that the inserts fit into wells (Fig. 3B; wells 12; page 8 lines 20-26) where this is being interpreted as a multi-well plate, but differs from the instant claim regarding a well-plate manifold.  
‘690 discloses a testing assembly with a multi-well plate and an insert plate (Abstract) that for claim 15 includes a supply manifold and an exhaust manifold that are connected to an inlet and outlet that are connected to each well ([0029]; [0048]; [0049]; Fig. 7A; supply manifold 76; exhaust manifold 78).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the manifolds of ‘690 within ‘368 in order to provide culture media to and from the well insets.  The suggestion for doing so at the time would have been in order to have the wells connected to different supply manifolds ([0049]).  
‘368 differs from the instant claim regarding the inlets and outlets.  
For claim 16, ‘690 discloses that the inlet delivers gas toward the bottom of the insert (Fig. 4; [0046]; [0048]).  
It would be obvious to one of ordinary skill in the art at the time of filing using the same reasoning as claim 15. 
‘368 differs from the instant claim regarding a pump, however, pumps are conventional within the art as a means to deliver fluid or gas to a well plate and would have been obvious to one of ordinary skill in the art at the time of filing barring evidence to the contrary.  
‘690 discloses using a pump ([0088]) to deliver fluid to the wells.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to employ the pump of ‘690 within ‘368 in order to obtain the expected result of delivering culture media to each well.  

Claim(s) 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schmdjt et al. (WO 2012/045368 A1 – hereafter ‘368) in view of Huh et al. (US 2017/0229043 A1 – hereafter ‘043).
‘368 differs from the instant claim 11 regarding the membrane having a dome shape.  
‘043 discloses a method for fabricating a biomimetic eye model ([0006]) that for claim 11 includes having a convex scaffold ([0100]; Fig. 3A) that has a crown shape and would extend beyond the distal end of the insert.   
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the scaffold of ‘043 within ‘368 in order to recreate a stromal layer in the cornea ([0105]).  
‘368 differ with regards to the sacrificial layer of claims 12-14.  
‘043 discloses for claims 12-14 a layer on the scaffold that is gelatin ([0065]) which is 3D printed.  This layer is being interpreted as the sacrificial layer of the instant application.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to use the gelatin layer of ‘043 within ‘368 in order to form the scaffold.  The suggestion for doing so at the time would have been in order to be used to form the biomimetic eye model ([0059]).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Morgan et al. (US 2015/0024495 A1) which discloses a system for fixing aggregations of adherent cells on a membrane.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799